Exhibit 10.1


 
BRUCE S. TRULIO
2416 Lincoln Street
Hollywood, Florida 33020
410-353-4499
maximumassociates@gmail.com
 
5 August 2009
 
Chaolei Marketing and Finance Company
2416 Lincoln Street
Hollywood, Florida 33020
 
Re: Resignation as Assistant Secretary To the Board of Directors:
 
In accordance with the By Laws of Chaolei Marketing and Finance Company, a
Florida C Corporation, I Bruce S. Trulio the Assistant Secretary of said
corporation, do hereby submit my resignation from the position of Assistant
Secretary effective 1 April 2009 and request removal as a responsible party,
from all other legal instruments effective 1 April 2009.
 
Thank you.
 
Sincerely,


 
/s/  Bruce S. Trulio
 
Bruce S. Trulio
 